Case 8:20-cv-02693-KKM-JSS Document 12 Filed 03/11/21 Page 1 of 3 PageID 62




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


MARIE MILLER,

      Plaintiff,

v.                                                  Case No: 8:20-cv-2693-KKM-JSS

MOHAMED ELVAGY and BLUE
PALMS CARE,

      Defendants.
                                         /
                                      ORDER
      This matter is before the Court on consideration of the United States Magistrate

Judge’s Report and Recommendation (Doc. 11), filed on February 25, 2021,

recommending that Plaintiff Marie Miller’s Motion to Proceed In Forma Pauperis (Doc.

6) be denied. All parties were furnished copies of the Report and Recommendation and

were afforded the opportunity to file objections under 28 U.S.C. § 636(b)(1). No

objections were filed. Considering the record and the Magistrate Judge’s Report and

Recommendation, the Court ACCEPTS and ADOPTS the Report and

Recommendation; DENIES Plaintiff’s motion; and DISMISSES the case

WITHOUT PREJUDICE with leave to filed an amended petition that complies with

Federal Rules of Civil Procedure.
Case 8:20-cv-02693-KKM-JSS Document 12 Filed 03/11/21 Page 2 of 3 PageID 63




       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a magistrate judge’s

Report and Recommendation. 28 U.S.C. § 636(b)(1). If a party files a timely and specific

objection to a finding of fact by the magistrate judge, the district court must conduct a

de novo review with respect to that factual issue. Stokes v. Singletary, 952 F.2d 1567, 1576

(11th Cir. 1992). The district court reviews legal conclusions de novo, even in the

absence of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); Ashworth v. Glades Cnty. Bd. of Cnty. Comm’rs, 379 F. Supp. 3d 1244, 1246 (M.D.

Fla. 2019).

       In the absence of any objection and after reviewing all legal conclusions de novo,

the Court adopts the Report and Recommendation. The report recommends that

Plaintiff’s request to proceed in forma pauperis be denied because Plaintiff’s Amended

Complaint constitutes an impermissible shotgun pleading, see Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (“Complaints that violate either Rule

8(a)(2) or Rule 10(b), or both, are often disparagingly referred to as ‘shotgun

pleadings.’ ”), and because Plaintiff fails to allege a basis for federal jurisdiction. The

Court agrees that Plaintiff’s complaint fails to comply with Rule 8(a)(2) and Rule 10(b),

and that the Plaintiff does not allege a violation of federal law such that this Court may

exercise jurisdiction. Plaintiff alleges only a violation of “Landlord/Tenant Law,” which

is a not a federal question and therefore not subject to this Court’s jurisdiction. See 28



                                             2
Case 8:20-cv-02693-KKM-JSS Document 12 Filed 03/11/21 Page 3 of 3 PageID 64




U.S.C. § 1331 (“The district court shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.”); Brina Invs., Inc.

v. Martin, No. 1:19-CV-5517-MHC-CCB, 2019 WL 11343471, at *1 (N.D. Ga. Dec. 26,

2019) (adopting final report and recommendation concluding that the Court had no

jurisdiction over a dispossessory action).

       Accordingly, it is now ORDERED:

       (1) The Report and Recommendation (Doc. 11) is ACCEPTED and

ADOPTED and is made a part of this Order for all purposes, including appellate

review.

       (2) Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 6) is

DENIED without prejudice.

       (3) Plaintiff’s Amended Complaint (Doc. 7) is DISMISSED without prejudice

with leave to file an amended complaint that complies with the Federal Rules of Civil

Procedure. The amended complaint, if any, is due by March 31, 2021. Failure to file an

amended complaint by this deadline shall result in this action being closed without

further notice.

       ORDERED in Tampa, Florida, on March 11, 2021.




                                             3
